Name: Commission Regulation (EC) No 1891/98 of 3 September 1998 setting the agricultural conversion rates applicable to certain aids in the United Kingdom and Sweden and the resulting maximum amounts of compensatory aid
 Type: Regulation
 Subject Matter: economic policy;  Europe;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities 4. 9. 98L 245/30 COMMISSION REGULATION (EC) No 1891/98 of 3 September 1998 setting the agricultural conversion rates applicable to certain aids in the United Kingdom and Sweden and the resulting maximum amounts of compensatory aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 724/97 of 22 April 1997 determining measures and compensation relating to appreciable revaluations that affect farm incomes (1), as amended by Regulation (EC) No 942/98 (2), and in particular Article 7 thereof, Whereas, pursuant to Article 3(1), first subparagraph, of Regulation (EC) No 724/97 as regards the pound sterling and the Swedish crown, the agricultural conversion rates applicable to the aid referred to in Article 7 of Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EC) No 150/95 (4), shall not be reduced as a result of appreciable revaluations of the currencies concerned; whereas, however, Article 3(1), second subparagraph, of Regulation (EC) No 724/97 provides for a reduction in the agricultural conversion rate applicable to one of the aids referred to in Article 7 of Regulation (EEC) No 3813/92 where, because of measures taken following an appreciable revaluation, that rate exceeds the current agricultural conversion rate by more than 11,5 %; whereas, in such cases, the conversion rate to be applied is equal to the current agricultural conver- sion rate plus 11,5 %; Whereas the agricultural conversion rates for the pound sterling and the Swedish crown applicable to some of the aids referred to in Article 7 of Regulation (EEC) No 3813/92 were reduced from 1 July 1998 to avoid differ- ences of more than 11,5 % from the agricultural conver- sion rates current on that date; whereas, in order to facili- tate the administration of the aids concerned, the rates applicable for them from 1 July 1998 should be specified and fixed; Whereas Article 4(2) of Regulation (EC) No 724/97 provides for compensation for the effects of the reduction in the agricultural conversion rates applicable to the aids referred to in Article 7 of Regulation (EEC) No 3813/92; whereas Commission Regulation (EC) No 805/97 of 2 May 1997 laying down detailed rules for compensation relating to appreciable revaluations (5), as last amended by Regulation (EC) No 1425/98 (6), provides for supplemen- tary amounts of compensatory aid to be paid in addition to that compensation; whereas the maximum supplemen- tary amount of the first tranche of compensatory aid for the reduction in the aid referred to in Article 7 of Regula- tion (EEC) No 3813/92 for which the operative event occurs on 1 July 1998 should be fixed for the United Kingdom and Sweden; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 1. The agricultural conversion rate of 1 ECU = 0,803724 pounds sterling, applicable on 30 June 1998 to the aids referred to in Article 7 of Regulation (EEC) No 3813/92 for which the operative event occurs on 1 July 1998, shall be replaced from these latest dates in respect of the aids concerned by 1 ECU = 0,755249 pounds sterling. 2. The agricultural conversion rate of 1 ECU = SEK 9,90747, applicable on 30 June 1998 to the aids referred to in Article 7 of Regulation (EEC) No 3813/92 for which the operative event occurs on 1 July 1998, shall be replaced from these latest dates in respect of the aids concerned by 1 ECU = SEK 9,80430. Article 2 1. The maximum supplementary amount of the first tranche of compensatory aid that may be granted as a result of the reduction in the agricultural conversion rate referred to in Article 1(1) shall be ECU 110,98 million for the United Kingdom. 2. The maximum supplementary amount of the first tranche of compensatory aid that may be granted as a result of the reduction in the agricultural conversion rate referred to in Article 1(2) shall be ECU 4,43 million for Sweden. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. (1) OJ L 108, 25. 4. 1997, p. 9. (2) OJ L 132, 6. 5. 1998, p. 1. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. (5) OJ L 115, 3. 5. 1997, p. 13. (6) OJ L 190, 4. 7. 1998, p. 16. EN Official Journal of the European Communities4. 9. 98 L 245/31 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 September 1998. For the Commission Franz FISCHLER Member of the Commission